The plaintiff in error was tried and convicted on a charge that he did unlawfully have possession of intoxicating liquor, to wit, 6 gallons of Choc, with the intention of selling the same, and his punishment fixed at 30 days in jail and a $50 fine. From the judgment rendered on the verdict he appeals.
The assignments of error question the sufficiency of the *Page 707 
information to charge an offense and the sufficiency of the evidence to support the verdict. We think the information is sufficient.
The evidence for the state shows that the sheriff of Wagoner county raided the house of the defendant, and discovered a 16-gallon keg of Choc beer; that he tasted it; that it was fermented and very strong, and that it was intoxicating; that he had drunk Budweiser, Blue Ribbon, and other kinds of beer, and that this Choc beer was about three times as strong; that Choc was made of hops, meal, and sugar fermented. The testimony of three or four other witnesses for the state was, in substance, the same. A witness for the defendant testified that he had drunk some of this Choc beer, and that the same was not intoxicating. The defendant did not testify. In our opinion the evidence was sufficient to sustain the verdict.
Finding nothing in the record to indicate the defendant did not have a fair trial, the judgment herein is affirmed.